                                                                                    FILED
                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS MAR 1 9 2021
                                 SHERMAN DIVISION
                                                                                CLERK, U.S. DIST ICT COURT
UNITED STATES OF AMERICA § EASTERN DISTRICT OF TEX 3
                                                  §
                                                  § CASE NUMBER 4:21 -MJ-00194
                                                  §
       v-                           §


                                                  §
KEVIN SAM BLAKELY (1) K



            ORDER SCHEDULING IDENTITY & PRELIMINARY HEARING


An identity and preliminary hearing in this case is scheduled as follows:



 Before:

 U.S. Magistrate Judge Christine Nowak                 Courtroom Number: A01
 United States Courthouse Annex
 200 North Travis Street
 Mezzanine Level
 Sherman, TX 75090                                     Date: Tuesday, March 23, 2021

                                                       Time: 9:00 a.m.




       IT IS ORDERED.




Date: March 19, 2021


                                             UNITED STATES MAGISTRATE JUDGE
